Case 2:16-cr-20656-PDB-EAS ECF No. 109, PageID.680 Filed 12/29/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES,

            Plaintiff,
v.                                                Case No. 16-cr-20656-2
                                                  District Judge Paul D. Borman
DIONDRE SMITH,

            Defendant.               /

 ORDER ADOPTING MAGISTRATE JUDGE ELIZABETH STAFFORD'S
          REPORT AND RECOMMENDATION (R&R)

            1.     DENYING DEFENDANT DIONDRE SMITH'S
                   MOTION TO VACATE, SET ASIDE, OR
                   CORRECT SENTENCE UNDER 28 U.S.C. § 2255

            2.     DENYING DEFENDANT SMITH'S MOTION
                   FOR RELEASE FROM CUSTODY

            3.     DENYING DEFENDANT SMITH'S MOTION TO
                   EXPAND THIS RECORD

            4.     DENYING DEFENDANT SMITH'S MOTION
                   FOR PROMPT DISPOSITION

            (ECF NOS. 72, 84, 86, 93)

      On October 20, 2020, Magistrate Judge Elizabeth Stafford issued the above-

noted Report and Recommendation (R&R). (ECF No. 101.)

      This Court had referred these Motions to Magistrate Judge Stafford pursuant

to 28 U.S.C. § 636(b)(1)(B) to make recommendations for disposition of



                                         1
Case 2:16-cr-20656-PDB-EAS ECF No. 109, PageID.681 Filed 12/29/20 Page 2 of 3




"applications for post-trial relief made by individuals convicted of criminal

offenses." (ECF Nos. 81, 88, 91, 94.)

      On October 31, 2020, Defendant, proceeding pro se filed his "Report and

Recommendation Written Objections, ECF No. 101." (ECF No. 103, at p. 1.)

      Magistrate Judge Stafford noted:

             Smith presents five grounds for his Motion under §
             2255, four of which allege ineffective assistance of
             counsel.

             (1)   His attorney, Kevin Bassant, misadvised him
                   about the Speedy Trial Act.

             (2)   Bassant and appellate counsel, Steven Ross
                   Johnson, failed to address Smith's alleged actual
                   innocence of conspiracy.

             (3)   Bassant failed to adequately investigate the prior
                   state court convictions used to score his criminal
                   history points.

             (4)   Assistant U.S. Attorney C. Barrington Wilkens
                   induced Smith to plead guilty by promising Smith
                   that he was safety-valve eligible; and

             (5)   Bassant failed to request a Franks hearing to
                   challenge the complaint affidavit.
                   (ECF No. 72.)

             The Court finds that these arguments and Smith's other
             Motions lack merit and thus recommend that they be
             denied.

(R&R, ECF No. 101, PageID 584-85.)



                                          2
Case 2:16-cr-20656-PDB-EAS ECF No. 109, PageID.682 Filed 12/29/20 Page 3 of 3




      This Court has thoroughly examined Magistrate Judge Stafford's

comprehensive R&R. This Court has also thoroughly examined Defendant Smith's

Objections to Magistrate Judge Stafford's R&R.

      This Court fully adopts Magistrate Judge Stafford's Report &

Recommendation to deny Defendant's Motions.

      The Court also concludes that Magistrate Judge Stafford was correct in

concluding that an evidentiary hearing was not required in this matter. (ECF No.

101, PageID 587.)

      Accordingly, the Court fully adopts Magistrate Judge Stafford's Report &

Recommendation (R&R):

            1.      Denying Defendant Diondre Smith's Motion to
                    Vacate, Set Aside, or Correct Sentence Under 28
                    U.S.C. § 2255.

            2.      Denying Defendant Smith's Motion for Release from
                    Custody.

            3.      Denying Defendant Smith's Motion to Expand this
                    Record.

            4.      Denying Defendant Smith's Motion for Prompt
                    Disposition.

      SO ORDERED.

DATED: December 29, 2020              s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE



                                        3
